Citation Nr: 0829671	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-36 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for depression or a 
dysthymic disorder, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2005 decision and a September 2005 notice of 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the veteran's 
claims for service connection for PTSD and 
depression/dysthymic disorder, to include as secondary to 
PTSD.  The veteran filed a timely Notice of Disagreement 
(NOD) in January 2006, and, subsequently, in November 2006, 
the RO provided a Statement of the Case (SOC).  Thereafter, 
in November 2006, the veteran filed a timely substantive 
appeal. 

The veteran did not request a hearing on this matter.


REMAND

The veteran contends that his PTSD is due in large part to an 
in-service sexual assault that occurred in January 1970 in 
Los Angeles, California.  He asserts that, while on leave, 
three men forced him to perform sexual acts at gunpoint and 
then raped him.  In an October 2004 letter, the veteran 
stated that he did not report the assault at the time and 
told no one about it until February 2004.   

On a VA PTSD questionnaire, submitted in January 2005, the 
veteran listed his combat-related stressors as seeing two 
people killed and others wounded in action, and having been 
shot at many times.  He stated that these events occurred 
while he was with the Third Battalion, Ninth Marines, Mike 
Company in a place he referred to as the "Dog Patch area" 
in Vietnam.  Although he did not include any specific dates 
for the stressful events he experienced, he reported joining 
his unit in February 1970.  

Regarding the claimed in-service stressors, the veteran's 
service personnel records-do not show the award of any 
military medal or decoration that would presumptively 
establish that he engaged in combat with the enemy.  However, 
they do reveal that, during his service in the Marine Corps, 
while apparently aboard a ship off the coast of Vietnam, his 
Military Occupational Specialty (MOS) was that of a machine 
gunner.  There are also notations in the personnel records, 
in a section captioned "Combat History-Expeditions," that 
he participated in operations with special landing forces in 
the contiguous waters of the Republic of Vietnam.  
Specifically, the veteran reportedly participated with 
Special Landing Force Bravo from March 31, 1970, to April 1, 
1970; and with Special Landing Force Alfa from May 2, 1970, 
to May 3, 1970, and from May 6, 1970, to May 9, 1970.  The 
personnel records also, on a page labeled "Administrative 
Remarks (1070)," include an entry for September 9, 1970, in 
which the words "Combat Service Code (9) are written."   

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to, a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise the VA 
of potential sources of such evidence.  The VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a sexual assault occurred.  38 C.F.R. § 3.304(f)(3). 

Turning to the medical evidence in the claims file, the Board 
finds that, in a January 2002 VA medical record, it was 
recorded that the veteran was not in any combat situations 
during his service in Vietnam.  However, it was noted in a 
February 2004 VA medical record that he gave a history of 
being stationed on the U.S.S. Tripoli and remembered seeing 
combat there approximately three times.  A December 2004 VA 
medical record shows that the veteran recalled being 
stationed off the coast of Vietnam as part of a helicopter 
crew and encountering enemy fire five times.  A February 2005 
private medical record includes a diagnosis of PTSD based on 
his experiences in Vietnam.  A February 2004 VA medical 
record includes a notation that the veteran was being treated 
for PTSD secondary to sexual assault. 

After a review of the claims file, the Board finds that 
additional development is required before the issues on 
appeal are ready for appellate consideration.  

From the evidence of record, the Board finds that neither the 
veteran's combat-related stressors nor his account of the 
January 1970 sexual assault has been verified.  As noted 
above, the record does not show that the veteran received a 
medal or decoration evincing combat duty.  However, since his 
MOS was machine gunner, the RO must make a specific finding 
of whether the veteran engaged in combat following any 
indicated development, to include the actions noted below.  

If he did not have combat duty, the veteran's alleged in-
service stressors must be verified.  See Cohen, supra.  In 
addition to the combat related stressors noted above, the 
evidence currently in the claims file does not contain 
sufficient evidence to corroborate the veteran's account of 
an in-service sexual assault but further development is 
warranted here as well.  See 38 C.F.R. § 3.304(f)(3).    

The Board specifically notes that the RO sent the veteran 
both a questionnaire for PTSD secondary to sexual assault in 
August 2004 and a questionnaire for PTSD related to combat 
stressors in November 2004.  The veteran returned both the 
questionnaires to the RO, but his responses lacked details 
necessary for verification, such as dates, witnesses, and 
locations.  However, these questionnaires did not contain 
language advising the veteran of the consequences of such 
incomplete responses to the RO's requests for information.  

Further, the RO did not properly address the evidence 
regarding the veteran's alleged combat-related stressors in 
either the August 2005 rating decision or the November 2006 
Statement of the Case.  Specifically, the RO stated in both 
decisions that the veteran claimed that his PTSD was, in 
part, due to general duty in Vietnam and that he had not 
referred to any single stressful event during the claims 
process.  The record indicates that the veteran referred to 
several such events, in both the PTSD questionnaire and 
statements noted in the medical records.  For example, the 
February 2004 VA medical record stated that he reported being 
stationed on the U.S.S. Tripoli and remembered witnessing 
combat there approximately three times.  In Gaines v. West, 
11 Vet. App. 353 (1998), the Court heard the appeal of a 
Marine who, like the veteran, served in Vietnam as a machine 
gunner and was denied benefits for PTSD based on the lack of 
verification for in-service stressors.  Id. at 355-56.  The 
Court found that the Board, in their decision upholding the 
denial of the veteran's claim, neglected to analyze the 
veteran's statements regarding combat experience, had not 
referenced notations in the personnel file regarding "Combat 
History-Expeditions," and did not explain their findings in 
light of the benefit of the doubt doctrine.  Id. at 359.  In 
the present appeal, the RO did not analyze the veteran's 
statements regarding combat experience or refer to the 
notations in his personnel file in either the August 2005 
rating decision or the November 2006 Statement of the Case. 

In view of the foregoing, and if combat duty is not verified, 
the Board finds that the AMC/RO must give the veteran a 
further opportunity to submit information that would allow 
for verification of his alleged in-service stressors.  
Specifically, the AMC/RO should send new notice to the 
veteran, requesting specific details of the in- service 
stressful incident(s): date(s), place(s), unit of assignment 
at the time of the event(s), description of the event(s), 
medal(s) or citation(s) received as a result of the event(s), 
and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  The notice must ask the veteran to, at a minimum, 
indicate the location and approximate time (a two- month 
specific date range) of the stressful event(s) in question, 
and the unit of assignment at the time the stressful event 
occurred.  The notice should inform the veteran that this 
information is necessary to obtain supportive evidence of the 
stressful event(s) and that failure to respond or an 
incomplete response may result in denial of the claim.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Subsection 15 (Dec. 13, 2005).

If the veteran provides additional information about his 
claimed in-service stressors, this information, along with 
copies of pertinent service personnel records, should be 
forwarded to the Marine Corps Historical Center (MCHC) for 
stressor verification.  If the veteran does not respond with 
additional information about his claimed in-service 
stressors, then the current information provided, along with 
copies of his pertinent service personnel records, should be 
forwarded to MCHC for stressor verification.

After a review of the notification letters of record, the 
Board also finds that, upon remand, the AMC/RO should issue a 
corrective VCAA notification letter.  Specifically, this 
letter should inform the veteran of the unique elements of a 
PTSD claim.  

The evidence also indicates that the veteran applied for 
benefits from the Social Security Administration (SSA).  
Specifically, a January 2002 VA medical record noted that the 
veteran's application for SSA benefits was denied.  The 
veteran's claims file, however, currently does not contain 
SSA administrative decision(s) or the underlying medical 
records SSA used in making its decision(s).  Moreover, it 
does not appear that the RO contacted the SSA in order to 
incorporate its records into the claims file.  The Board 
notes that the VA has a duty to obtain SSA records when it 
has actual notice of such an application.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Because the record does not disclose the nature of 
the veteran's SSA claim, the Board cannot state that a 
reasonable possibility does not exist to indicate that 
obtaining these records would aid the veteran in 
substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(West 2002).  Accordingly, the AMC/RO must contact the SSA 
and obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including any 
medical records in its possession.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2007).

If combat duty or any alleged in-service stressor is 
verified, the AMC/RO should schedule the veteran for a VA 
psychiatric examination to determine whether he has PTSD due 
to a verified in-service stressor.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996). 

Following all development required by this remand and re-
adjudication, if the claim for service connection for PTSD 
remains denied, the AMC/RO should issue a Supplemental 
Statement of the Case (SSOC), including an analysis of the 
veteran's alleged combat-related stressors and the notations 
in his service personnel records.

Regarding the secondary claims for depression or a dysthymic 
disorder, the record indicates that the RO denied the 
veteran's earlier claims for direct service connection for 
these disorders in a December 2002 rating decision and 
notified the veteran in a letter sent the same month.  He did 
not appeal within the allotted time period and the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  In his June 2004 claim for benefits, the subject of 
this appeal, the veteran claimed that his neurotic depression 
and dysthymic disorder were caused by PTSD, the disorder for 
which he was seeking direct service connection.  Under 38 
C.F.R. § 3.310, secondary service connection may be granted 
for a disability which is either proximately due to or the 
result of a service-connected disease; or a disorder 
aggravated by another service-connected condition.  Although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  See, e.g., Robinson v. Mansfield, 
21 Vet App. 545 (2008).  However, the RO's notice advised the 
claimant only of the need to submit new and material evidence 
to allow for the reopening of his claim for direct service 
connection; the RO did not advise the veteran of the 
requirements for secondary service connection under 38 C.F.R. 
§ 3.310.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted during the pendency of this appeal.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codified 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 
(1995), adding language requiring that a baseline level of 
severity of a nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

The Board parenthetically notes that depression as a symptom 
is one of the many criteria considered in rating PTSD and 
dysthymic disorder manifests itself by depressive symptoms.  
See Dorland's Illustrated Medical Dictionary 579 (30th ed. 
2003) (defining dysthymic as "depressed").  Nevertheless, the 
question of whether a diagnosis of depression or a dysthymic 
disorder would warrant a separate evaluation is a rating 
question that the RO would address if service connection is 
granted for a diagnosis of depression or a dysthymic 
disorder.  It is also pertinent to note that if service 
connection is not granted for PTSD, any claim for service 
connection for another psychiatric disorder secondary to PTSD 
would be denied as a matter of law.  In the meantime, 
however, in view of the lack of notice regarding secondary 
service connection and the fact that there is a potential 
that service connection can be granted for PTSD, the veteran 
must be informed of the evidence needed to substantiate his 
secondary service connection claim and be provided with a 
copy of 38 C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.  See 38 C.F.R. § 
19.9.  In addition, if any benefit sought is not granted upon 
remand, a copy of 38 C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006, must be issued with 
the SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact SSA and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA relied 
upon in making its decision(s).

2.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

The notification letter should inform the 
veteran of the evidence and information 
required to substantiate the claims on 
appeal, including the claim for service 
connection for PTSD and secondary service 
connection for depression or a dysthymic 
disorder.  The letter should: (1) inform 
the claimant about the information and 
evidence necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that the VA will 
seek to provide; and (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.  

The veteran must also be provided with a 
copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

3.  The AMC/RO must provide the veteran 
with an additional opportunity to provide 
details regarding his alleged stressors.  
The AMC/RO must provide notice requesting 
specific details of the in- service 
stressful incident(s) from the veteran: 
date(s), place(s), unit of assignment at 
the time of the event(s), description of 
the event(s), medal(s) or citation(s) 
received as a result of the event(s), and, 
if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  The notice must ask the veteran 
to, at a minimum, indicate the location 
and approximate time (a 2- month specific 
date range) of the stressful event(s) in 
question, and the unit of assignment at 
the time the stressful event occurred.  
The notice should inform the veteran that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s) and that failure to respond or an 
incomplete response may result in denial 
of the claim.  The notice must comply with 
regulations regarding requests for 
information regarding both combat-related 
stressors and stressors arising from 
sexual assault.  The AMC/RO must allow 
sufficient time for the veteran to comply 
with this request for further information.  
After this is accomplished, any stressor 
for which there is sufficient detail to 
attempt verification should be sent to the 
MCHC for the purpose of verifying such in-
service stressors.  All responses to the 
stressor verification request, to include 
negative responses, should be included in 
the claims file.

The RO should send a request to the 
National Archives and Records 
Administration (National Archives) for the 
ship deck logs from the U.S.S. Tripoli 
from January 1970 to October 1970.  In the 
event of a negative response, the RO 
should inform the veteran of such, and 
provide the details of what it had 
requested the National Archives to 
research.

4.  The AMC/RO must request the veteran to 
provide the names and addresses of all VA 
and/or private physicians and other 
medical professionals who have provided 
psychiatric evaluation or treatment for 
him since the issuance of the SOC in 
November 2006.  The AMC/RO should include 
with their request the necessary 
authorization and consent forms.  The 
AMC/RO must then make attempts to acquire 
such medical records.  

5.  If and only if the AMC/RO finds that 
any of the veteran's claimed in-service 
stressors to be corroborated or verified, 
the veteran should be scheduled for a VA 
psychiatric examination.  The AMC/RO 
should provide the examiner with a list of 
the corroborated/verified stressors.

Following the review of the relevant 
evidence in the claims file, the examiner 
should complete the following:

The psychiatrist is requested to provide 
an opinion as to the following:

a)	Does the veteran meet the 
diagnostic criteria for PTSD?

b)	If so, is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
PTSD is causally linked to any 
in-service stressor that is 
verified as a result of the 
development ordered by this 
remand?  If there is no such 
relationship, the examiner should 
specifically indicate so in the 
report.

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

6.  When the development requested has 
been completed, the AMC/RO must 
readjudicate the claim with consideration 
of all evidence received since the SOC was 
issued in November 2006.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a SSOC.  
The SSOC must include 38 C.F.R. § 3.310 
and the amendment to that regulation and 
an analysis of the veteran's claimed in-
service stressors and the notations in his 
service personnel records, specifically 
those found in the section labeled 
"Combat History-Expeditions," and the 
notation "Combat Service Code (9)" found 
on the page labeled "Administrative 
Remarks (1070)."  After the issuance of 
the SSOC, the veteran must be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).






